Citation Nr: 1807306	
Decision Date: 02/05/18    Archive Date: 02/14/18

DOCKET NO.  14-17 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for degenerative changes of the lumbar spine, with spondylolisthesis and fusion, L4 to S1, prior to July 12, 2016.

2.  Entitlement to a rating in excess of 40 percent for degenerative changes of the lumbar spine, with spondylolisthesis and fusion, L4 to S1 beginning on July 12, 2016.

3.  Entitlement to an initial rating in excess of 20 percent for radiculopathy, right lower extremity.

4.  Entitlement to an initial rating in excess of 40 percent for radiculopathy, left lower extremity.

5.  Entitlement to an initial compensable rating for posterior scars due to lumbar fusion L4 to S1 prior to August 22, 2016, and in excess of 10 percent on and after August 22, 2016.

6.  Entitlement to a total disability evaluation based on individual unemployability (TDIU) by reason of service-connected disability.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to August 1977.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from an August 2012 rating decision, by the Department of Veterans Affairs (VA) Medical and Regional Office Center in Wichita, Kansas, which denied the Veteran's claim for a rating in excess of 20 percent for degenerative changes of the lumbar spine, with spondylolisthesis and fusion, L4 to S1; however, the RO granted service connection for radiculopathy of the right and left lower extremities, secondary to the service-connected degenerative changes of the lumbar spine with spondylolisthesis, each evaluated as 10 percent disabling, effective December 8, 2011.  The RO also granted service connection for posterior scar due to lumbar fusion L4 to S1, and assigned a 0 percent rating, effective August 25, 1981.  The Veteran perfected a timely appeal to that decision.  

By a decision review officer's (DRO) decision, dated in March 2014, the RO increased the rating for right lower extremity from 10 percent to 20 percent, effective December 8, 2011; the rating for radiculopathy of the left lower extremity was also increased from 10 percent to 40 percent, effective December 8, 2011.  That, however, was not the highest possible rating, so the appeal continues.  See AB v. Brown, 6 Vet. App. 35 (1993).  

In January 2016, the Board remanded the case to the RO for further evidentiary development.  By a rating action in July 2016, the RO increased the rating for degenerative changes of the lumbar spine with spondylolisthesis and fusion L4-S1, from 20 percent to 40 percent, effective July 12, 2016.  In September 2016, the RO increased the rating for posterior lumbar and harvest site scars from 0 percent to 10 percent, effective August 22, 2016.  A supplement statement of the case (SSOC) was issued in September 2016.  


FINDINGS OF FACT

1.  Prior to July 12, 2016, the Veteran's degenerative changes of the lumbar spine was manifested by some painful limitation of motion with tenderness in the paraspinous muscles; her remaining functional range of motion was better than 30 degrees of flexion; she did not have ankylosis or incapacitating episodes having a total duration of at least four weeks during any 12 month period.  

2.  Beginning July 12, 2016, the Veteran's degenerative changes of the lumbar spine have not been productive of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  

3.  The Veteran's service-connected right lower extremity radiculopathy is manifested by no more than moderate impairment of the right sciatic nerve.  

4.  The Veteran's service-connected left lower extremity radiculopathy has been manifested by no more than a moderately severe incomplete paralysis of the sciatic nerve and does not more closely resemble a severe incomplete paralysis of the sciatic nerve with marked muscular atrophy.  

5.  Prior to August 22, 2016, the Veteran's scars were not painful or unstable.  

6.  Since August 22, 2016, two scars have been painful.  

7.  The evidence is at least in equipoise as to whether the Veteran's service-connected disabilities render her unable to secure or maintain substantially gainful employment.  


CONCLUSIONS OF LAW

1.  Prior to July 12, 2016, the criteria for a rating in excess of 20 percent for degenerative changes of the lumbar spine, with spondylolisthesis and fusion, L4 to S1, have not been met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5243 (2017).  

2.  From July 12, 2016, the criteria for a rating in excess of 40 percent for degenerative changes of the lumbar spine, with spondylolisthesis and fusion, L4 to S1, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, .4.40, 4.45, 4.59, 4.71a, Diagnostic Code5243 (2017).  

3.  The criteria for an initial rating in excess of 20 percent for right lower extremity radiculopathy, associated with degenerative changes of the lumbar spine, with spondylolisthesis and fusion, L4 to S1, have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321(b) (1), 4.124a, Diagnostic Code 8520 (2017).  

4.  The criteria for an initial rating in excess of 40 percent for left lower extremity radiculopathy, associated with degenerative changes of the lumbar spine, with spondylolisthesis and fusion, L4 to S1, have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321(b) (1), 4.124a, Diagnostic Code 8520 (2017).  

5.  The criteria for an initial compensable rating for posterior scars due to lumbar fusion L4 to S1 prior to August 22, 2016, and in excess of 10 percent thereafter, have not been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.118, Diagnostic Codes 7804-05 (2017).  

6.  The criteria for entitlement to a TDIU have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16, 4.19 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Laws and Regulations-Higher Evaluations.

Disability evaluations are determined by the application of a schedule of ratings which is based upon average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4 . 38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history, and that there be emphasis upon the limitation of activity imposed by the disabling condition. 38 C.F.R. § 4.2  requires that medical reports be interpreted in light of the entire recorded history, and that each disability must be considered from the point of view of the veteran's working or seeking work.  Separate diagnostic codes identify the various disabilities.  

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating is to be assigned. Because the Veteran is appealing the original assignment of a disability rating following an award of service connection, the severity of her radiculopathy of the left lower extremity is to be considered during the entire period from the initial assignment of the rating to the present.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  Id.  

In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4. 40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  

Under 38 C.F.R. § 4.59, painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  This regulation also requires that, whenever possible, the joints involved are tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158, 168 (2016).  Here, the Veteran is already rated at 40 percent, and a higher rating cannot be assigned unless there is ankylosis, which there is not.  Although she had a lower rating prior to July 12, 2016, testing compliant with Correia can no longer be accomplished for that time period.  

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. § 4.40 and § 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995). Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Pain itself does not rise to the level of functional loss as contemplated by § 4.40 and § 4.45, but may result in functional loss only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, coordination or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  

II.  Factual background & Analysis- Degenerative changes of the lumbar spine, with spondylolisthesis and fusion, L4 to S1.

The Veteran maintains that her back disorder is more disabling than the currently assigned ratings.  

The Veteran's claim for an increased rating for his lumbar spine disorder (VA Form 21-526b) was received in .December 2011.  In conjunction with her claim, she was afforded a DBQ examination in May 2012.  At that time, she indicated that she had fallen from pain in her back and her legs.  She reported flare-ups.  Forward flexion was to 35 degrees, with painful motion beginning at 0 degrees.  Extension was to 5 degrees, with painful motion starting at 0 degrees.  Lateral flexion was to 15 degrees, bilaterally, with painful motion starting at 5 degrees on both sides.  Lateral rotation was to 10 degrees, bilaterally, with painful motion starting at 0 degrees on both sides.  It was noted that the Veteran was able to perform repetitive use testing with 3 repetitions.  Following repetitive testing, forward flexion was to 35 degrees, extension was to 5 degrees, lateral flexion was to 15 degrees, bilaterally, and lateral rotation was to 10 degrees bilaterally.  There was no additional limitation in range of motion following repetitive use testing.  The examiner noted that the Veteran did have pain on movement, less movement than normal, weakened movement and excess fatigability.  Touching the lower back caused pain into her left buttock area.  She had abnormal gait.  Muscle strength testing revealed normal strength in the hips, 5/5; however, muscle strength in the knees, ankles and toes was 4/5.  No atrophy was noted.  Deep tendon reflexes were 2+ in the lower extremities, and sensory examination was normal.  Straight leg raising was positive.  The examiner noted that the Veteran had symptoms of radiculopathy, manifested by severe constant pain in the lower extremities and mild paresthesia in the lower extremities.  She also had mild numbness.  The examiner noted that the Veteran had intervertebral disc syndrome.  Symptoms were severe enough to require prescribed bed rest less than one week.  It was noted that the Veteran did not use assistive devices.

Another DBQ examination was conducted in July 2016.  The Veteran indicated that her back had gotten progressively worse than the last time she was examined.  She denied any reinjury to her back; she also denied any bladder or bowel incontinence.  The Veteran reported radicular pain from her lower back down to the knees in both legs, and sometimes down to the feet.  The Veteran reported daily and constant pain; she described the severity of the pain as an 8 out of 10.  She reported back pain with prolonged sitting, standing, walking, and climbing stairs.  The Veteran reported having flares of back pain, which she treated with rest; she stated that the pain reduces to a 6 after 1 or 2 hours of treatment.  The Veteran indicated that she stopped working in September 2014; she had previously worked as a court reporter.  

Objectively, the lumbar spine had a forward flexion to 20 degrees, extension to 5 degrees, lateral flexion and rotation to 10 degrees, bilaterally.  The examiner indicated the Veteran had pain with all range of motion.  There was no evidence of pain with weight bearing.  There was tenderness to palpation of paraspinous muscles.  The Veteran was able to perform repetitive use testing with at least three repetitions.  There was no loss of range of motion after three repetitions.   The examiner stated that it is not possible without mere speculation to estimate either loss of range of motion or describe loss of functionality due to pain during flare ups causing additional weakness, fatigability and or incoordination because there is no conceptual or empirical basis for making such a determination without directly observing function under these circumstances.  There were no muscle spasms or guarding.  No muscle atrophy was noted.  Deep tendon reflexes were 2+ in all joints.  Sensory examination was normal.  Straight leg raising was positive.  There was no ankylosis of the spine.  The examiner noted that the Veteran had not had any episodes of intervertebral disc syndrome that required be rest prescribed by a physician in the past 12 months.  It was noted that the Veteran occasionally used a brace and walker and regularly used a cane.  

The Veteran's service-connected degenerative disc disease of the lumbar spine is to be evaluated under Diagnostic Code 5243.  Under that diagnostic code and others for evaluating the spine, the General Rating Formula for Diseases and Injuries of the Spine is used. The General Rating Formula provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine. A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Finally, a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a (Diagnostic Code 5242).   

Following the rating criteria, Note (1) provides that the rater should evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2): (See also Plate V.) [With respect to the lumbar spine]--For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

 Note (4): Round each range of motion measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a.

Additionally, the Diagnostic Code pertaining to rating the Veteran's disability provides that intervertebral disc syndrome may also be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Under this formula, a 20 percent rating is warranted with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is warranted with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating is warranted with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a (Diagnostic Code 5243).   

Following the rating criteria, Note (1) provides that: For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment. 38 C.F.R. § 4.71a (Diagnostic Code 5243).  

(i).  A rating in excess of 20 percent prior to July 12, 2016. 

The Veteran has been assigned a 20 percent evaluation for his back disability prior to July 12, 2016.  This evaluation contemplates forward flexion greater than 30 degrees or a combined range of motion not greater than 120 degrees.  In order to warrant a higher evaluation, there must be the functional equivalent of limitation of flexion to 30 degrees or less due to such factors as limitation of motion, pain on motion, weakness, or excess fatigability.  See DeLuca, supra.  

Based on a review of the record, the Board finds that the evidence does not demonstrate the criteria necessary for an evaluation in excess of 20 percent for the Veteran's degenerative disc space narrowing of the lumbar spine during the period prior to July 12, 2016.   Specifically, the Veteran has never demonstrated flexion of her thoracolumbar spine limited to 30 degrees or less.  At most, the DBQ examination in May 2012 reported that the Veteran's flexion was limited to 30 degrees; after repetitive use testing, it was noted that forward flexion was to 35 degrees.  The examiner noted that the Veteran did have pain on movement, less movement than normal, weakened movement and excess fatigability; however, the examiner also stated that there was no additional limitation in range of motion following repetitive use testing.  As such, the evidence of record demonstrates that the Veteran is not entitled to a higher disability rating of 20 percent based on limitation of motion.  

The Board has considered the lay and medical evidence.  However, the Veteran does not describe the functional equivalent of limitation of flexion to 30 degrees or less.  In addition, there is no evidence that he was diagnosed with ankylosis of the thoracolumbar spine or complained of an inability to move her spine during the period prior to July 12, 2016.  Therefore, an increase to a 40 percent disability rating is not warranted under the General Rating Formula for Diseases and Injuries of the Spine.  

In reaching the above finding, the Board notes that the 2012 examination did not contain an estimate of any additional functional limitation during flare-up.  To the extent that this aspect of the examination is deficient, the Board does not find that the duty to assist, under these circumstances, has been triggered such as to require additional development.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015).  Indeed, the Veteran has not raised any challenge with respect to the adequacy of the examination here.

With regard to intervertebral disc syndrome, the evidence must demonstrate incapacitating episodes lasting a total duration of at least four weeks during the past twelve months to warrant an increased rating.  On examination in May 2012, the Veteran reported that the incapacitating episodes over the past 12 months caused by her lumbar spine lasted less than one week.  As such, there is no competent and probative evidence of record showing the Veteran had incapacitating episodes during the period in question lasting a total duration of at least four weeks.  Therefore, the Board finds that these rating criteria will not provide the Veteran with a rating in excess of 20 percent for degenerative changes of the lumbar spine prior to July 12, 2016.  Thus, a rating in excess of 20 percent is not available for incapacitating episodes.  See 38 C.F.R. § 4.71a (2017).  

With regard to neurologic abnormalities, separate ratings have been assigned for the neurologic manifestations associated with the spine disability and are discussed below.  

Based on the foregoing, the Board concludes that the Veteran's degenerative changes of the lumbar spine have been no more than 20 percent disabling prior to July 12, 2016.  In light of the objective clinical findings, the Board finds that a schedular rating in excess of 20 percent is not warranted as there is no probative evidence of forward flexion less than 30 degrees, or favorable ankylosis prior to July 12, 2016.  As the preponderance of the evidence is against the claim, there is no benefit of the doubt to be resolved in the Veteran's favor.  38 U.S.C. § 5107 (b), 38 C.F.R. §§ 3.102, 4.3.  

(ii).  A Rating in excess of 40 percent from July 12, 2016. 

As noted above, the veteran may receive a 60 percent disability rating by showing that he suffered incapacitating episodes having a total duration of at least six weeks during the past twelve months.  The Veteran has not reported any such problem; in fact, during the recent DBQ examination in July 2016, it was noted that the Veteran had not had any incapacitating episodes over the past 12 months.  The medical examinations of record and private medical records do not reflect the incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  At no time has bed rest been prescribed.  Thus, a 60 percent disability rating is not warranted under the formula for rating intervertebral disc syndrome based on incapacitating episodes.   

Under the general rating formula for diseases of the spine, a disability rating in excess of 40 percent is also not warranted.  Specifically, a 40 percent disability is currently assigned to the Veteran's lumbar spine disability as the objective medical evidence reflects that forward flexion of the thoracolumbar spine is 30 degrees or less.  Upon review of the objective findings of record, however, there has never been any finding of unfavorable ankylosis of the entire thoracolumbar spine.  Thus, a 50 percent disability rating is not warranted for the Veteran's lumbar spine disability.  

The Board has also considered 38 C.F.R. §§ 4. 40, 4.45 (2017), addressing the impact of functional loss, weakened movement, excess fatigability, incoordination, and pain, throughout the time period.  See also Deluca v. Brown, 8 Vet. App. 202, 206 (1995).  In this regard, on examination in July 2016, the examiner noted that there was no loss of range of motion after three repetitions.   The examiner stated that it is not possible without mere speculation to estimate either loss of range of motion or describe loss of functionality due to pain during flare ups causing additional weakness, fatigability and or incoordination.  The lumbar spine had a forward flexion to 20 degrees, extension to 5 degrees, lateral flexion and rotation to 10 degrees, bilaterally.  The examiner indicated the Veteran had pain with all range of motion.  Consequently, flexion is functionally limited to 20 degrees.  38 C.F.R. §§ 4. 40, 4.45; see also Deluca, Id.  It is not disputed that the Veteran has pain on motion, but the Board finds that the currently assigned 40 percent disability rating adequately compensates her for her pain and functional loss of motion in this case.  

The Board accepts that the Veteran has functional impairment, pain, and pain on motion.  The Board also finds the Veteran's own reports of symptomatology to be credible.  However, neither the lay nor medical evidence establishes the presence of unfavorable ankylosis.  

Again, the 2016 examiner's explained that it was not possible to provide such estimate in the abstract, without observing the flare-up.  To the extent that recent case law may render such explanation insufficient, it is noted that the claimant has not raised any issues as to the adequacy of the examination.  The Board does not find that the duty to assist, under these circumstances, has been triggered such as to require additional development.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015).

The assignment of an extra-schedular rating has also been considered in this case under 38 C.F.R. § 3.321 (b)(1); however, the record contains no objective evidence that the Veteran's service-connected lumbar spine disability has resulted in marked interference with earning capacity or employment beyond that interference contemplated by the assigned evaluation.  The symptoms experienced by the Veteran are the very ones contemplated by the rating criteria.  Accordingly, the Board finds that the impairment resulting from the Veteran's spine disorder is appropriately compensated by the currently assigned schedular ratings and 38 C.F.R. § 3.321 are inapplicable.  

In summary, for the reasons and bases expressed above, the Board finds that the criteria is not met for the assignment of a schedular rating in excess of 40 percent rating for degenerative changes of the lumbar spine with spondylolisthesis and fusion, L4 to S1, from July 12, 2016.  38 U.S.C. § 5107 (b); 38 C.F.R. §§ 3.102; 4.3.  

III.  Factual background & Analysis-I/R-Radiculopathy, lower extremities.

The Veteran's radiculopathy of the right and left lower extremities has been rated under 38 C.F.R. § 4.124a, DC 8520.  The rating criteria for sciatic nerve disabilities provide an 80 percent rating for complete paralysis of the sciatic nerve with the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  A 60 percent rating is provided for incomplete paralysis that is severe, with marked muscular atrophy.  A 40 percent rating is provided for incomplete paralysis that is moderately severe.  A 20 percent rating is provided for incomplete paralysis that is moderate.  A 10 percent rating is provided for incomplete paralysis that is mild.  38 C.F.R. § 4.124a, DC 8520.  

In determining if a higher rating is warranted on this basis, pain itself does not constitute functional loss.  Similarly, painful motion alone does not constitute limited motion for rating under diagnostic codes pertaining to limitation of motion.  However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance, as provided in sections 4.40 and 4.45.  Mitchell, 25 Vet. App. 32.  

On the occasion of the DBQ examination in July 2016, the examiner noted that the Veteran had moderate constant radicular pain in the lower extremities.  He also noted that she had moderate paresthesias.  The nerve roots involved were the sciatic nerves.  The examiner described the radiculopathy as moderate in both the right and left lower extremities.  

A.  Right lower extremity.

Based upon the evidence of record, the Board finds that throughout the period on appeal, the Veteran's service-connected right lower extremity radiculopathy is manifested by no more than moderate impairment of the sciatic nerve.  Significantly, during the May 2012 DBQ, the examiner noted that the Veteran had severe pain in the lower extremities.  He described the severity of the Veteran's right lower extremity radiculopathy as moderate.  He reported mild paresthesias and mild numbness.  During a peripheral nerves examination in May 2012, it was noted that the Veteran had mild incomplete paralysis of the sciatic nerve.  More recently, in July 2016, the DBQ examiner noted that the Veteran had moderate pain in the right lower extremity; she also had moderate paresthesias.  It was noted that the disability involved the sciatic nerve in both extremities; the examiner again described the severity of the radiculopathy as moderate.  In addition to that characterization, the findings do not more closely approximate the criteria for moderately severe incomplete paralysis.  Therefore, an increased initial rating in excess of 20 percent for radiculopathy of the right lower extremities is not warranted.  

B.  Left lower extremity.

The Board notes that the May 2012 DBQ examination which formed the basis for the 40 percent rating for the left sided radiculopathy is noted to have disclosed findings described as severe manifestations affecting the left lower extremity.  This included subjective complaints of severe pain, pain into her left buttock area and pain going down into his feet.  The examiner noted that there was involvement of the L4/L5/S1/S2/S3 nerve roots in the left side; he described the severity of the radiculopathy affected the left side as severe.  A peripheral nerve examination, dated in May 2012 reported a diagnosis of bilateral lower extremity radiculopathy, L5-S1, worse on the left.  However the evidence in this examination and in subsequent records and examination reports fail to show evidence consistent with a severe incomplete paralysis with marked muscular atrophy warranting a 60 percent disability rating.  Although muscle strength was somewhat decreased there was no evidence of atrophy shown in the May 2012 examination; in fact, it was specifically noted that there was no muscle atrophy noted.  The more recent July 2016 DBQ examination continued to report that the left lower extremity is affected by nerve root involvement; nonetheless, the examination revealed findings of normal muscle strength of 5/5 and normal sensory exam.  The examiner described the left lower extremity radiculopathy as moderate, without atrophy and normal sensation and reflexes.  

In sum, such symptoms are not shown to closely resemble the criteria for a severe incomplete paralysis with marked muscular atrophy warranting a 60 percent disability rating.  Accordingly, the right lower extremity radiculopathy is no more than 40 percent disabling.  

The Board is aware of the Veteran's credible complaints of pain made during the examinations.  As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.  1153 (a); 38 C.F.R. § 3.303 (a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to her through her senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Veteran is not, however, competent to identify a specific level of disability according to the appropriate diagnostic code.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  

The potential application of various provisions of Title 38 of the Code of Federal Regulations have also been considered, but the record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321 (b) (1).  While the Board realizes that the Veteran's back disorder interferes with his ability to perform in the workforce, this impairment is already contemplated by the applicable schedular criteria so that consideration of an extraschedular basis is not shown to be necessary.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  In the absence of such factors, the Board finds that criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321 (b) (1) are not met.  See Bagwell v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

IV.  Factual background & Analysis-Higher Evaluation scars.

The Veteran contends that higher initial ratings are warranted for posterior scars due to lumbar fusion L4 to S1.  The Veteran's scars were rated as noncompensable under DC 7805 prior to August 22, 2016, and in excess of 10 percent thereafter.  

The RO granted service connection for posterior scars due to lumbar fusion, L4 to S1, in an August 2012 rating decision.  The RO explained that the Veteran's scars are a residual of lumbar surgery, which took place in service.  

During the pendency of the appeal, DCs 7800-7805 were amended, effective October 23, 2008.  However, the amended regulations are only applicable to claims received on or after October 23, 2008, (the current claim was treated by the RO as received in August 1981), or where a claimant requests readjudication under the new criteria (which the Veteran did not).  In any event, the relevant amended regulations are not substantially different from the prior versions.  

The rating criteria for evaluating scars are set forth at 38 C.F.R. § 4.118, DCs 7800-7805. DC 7800 pertains to scars of the head, face, or neck and is, therefore not for application in this claim.  

Pursuant to DC 7801, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear in an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) will be assigned a 10 percent rating. Note (1) indicates that a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7801. 

DC 7802 pertains to burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear in an area or areas of 144 square inches (929 sq. cm.) or greater will be assigned a 10 percent rating. Note (1) indicates that a superficial scar is one not associated with underlying soft tissue damage. 38 C.F.R. § 4.118, DC 7802.  

DC 7804 pertains to unstable or painful scars.  One or two scars that are unstable or painful are rated at 10 percent disabling.  Note (1) to DC 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, DC 7804.  

DC 7805 provides that any other scars (including linear scars) and other disabling effects of scars should be evaluated even if not considered in a rating provided under diagnostic codes 7800-04 under an appropriate diagnostic code.  

From October 23, 2008, the rating criteria for scars indicated that a noncompensable evaluation should be assigned when there are one or more scars that are not painful or unstable; or, a superficial and nonlinear scar that is not covering an area or areas greater than 144 square inches (929 sq. cm.); or, a scar that is deep and nonlinear but not covering an area or areas of at least 6 square inches (39 sq. cm.).  A higher evaluation of 10 percent is not warranted unless there are one or two scars that are painful or unstable; or, a superficial and nonlinear scar that covers an area or areas greater than 144 square inches (929 sq. cm.); or, a scar that is deep and nonlinear that covers an area or areas of at least 6 square inches (39 sq. cm.).  To achieve a 20 percent rating, the evidence must show 3 or 4 painful or unstable scars or a scar measuring at least 12 square inches.

Note: A superficial scar is one not associated with underlying soft tissue damage. An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  A deep scar is one associated with underlying soft tissue damage.  

The preponderance of the evidence is against the claim for a compensable rating for the Veteran's scars prior to August 22, 2016, under 38 C.F.R. § 4.118, DC 7805, as will be discussed.  

On the occasion of a DBQ examination in May 2012, it was noted that the Veteran had a scar which was vertical/linear from fusion done while in the military.  The examiner stated that there were no painful and/or unstable scars present.  

Therefore, prior to August 22, 2016, the Veteran is not shown to have any scars that met the criteria for a compensable evaluation.  The scars were not described as being painful or unstable.  38 C.F.R. § 4.31.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 4.3, 4.7.

The preponderance of the evidence is also against the Veteran's claim for a rating in excess of 10 percent for his posterior scars due to lumbar fusion, L4 to S1, since August 22, 2016, under 38 C.F.R. § 4.118 , DC 7804, as will be discussed.  

The Veteran underwent a DBQ examination for evaluation of the scars in August 2016, at which time she reported daily tenderness to both scars as far back as when she had the surgery in 1974.  She was taking currently Naprosyn bid and also used Capsicin cream to the scars 5-6x/week, which helps reduce the tenderness to 5/10 after 1 hour of meds.  She indicated that, in the past, the scars would open up and she would self-treat; however, this has not been an issue for several years.  The examiner noted that the Veteran has 2 painful scars on the trunk or extremities.  She described the scars as tender and rated the severity as 8 out of 10 for both scars.  It was noted that the first scar was vertical midline lumbar scar and horizontal scar to the left hip, which is the bone harvest site.  The scars were not unstable with frequent loss of covering of skin over the scars.  They were not painful and unstable.  The examiner noted that the extremities were not affected.  The first scar was located vertical midline lumbar scar, and the second is a horizontal scar to left hip.  The scars are described superficial non-linear Length and width of each superficial non-linear scar; the first scar measured 11.0 X 0.2 cm, while the second scar measured 11.5 X 0.3 cm.  Both scars were well -healed without erythema, or any s/s infection, and no drainage noted. Veteran reported tenderness with light palpation of both scars.  

Clearly, the medical evidence reflects that the Veteran has two painful scars reported on the trunk or extremities.  The symptoms were reported to include tenderness.  None of the scars were unstable.  Additionally, none of the scars were found to be both painful and unstable.  The examiner stated that the scars prevent the Veteran from functioning at a physically active occupation, but would not prevent sedentary work.  

Throughout each staged rating period, the Board has considered the Veteran's statements of record that higher disability ratings are warranted for his scar disability. The Veteran is competent to report most symptomatology relating to her scar disability to the extent that it requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470. However, to the extent that the Veteran alleges greater severity, the Board finds that the probative value of her allegations is outweighed by the examiners' findings. Competent evidence concerning the nature and extent of the Veteran's disability has been provided by the VA examiners during the current appeal and provided relevant medical findings in conjunction with the examinations. The medical findings (as provided in the examination reports) directly address the evaluation criteria for this disability. Accordingly, the Board finds that the medical examination opinions and findings are of greater probative value than the Veteran's allegations regarding the severity of her scar disability. 

The Board has also considered whether higher or separate Diagnostic Codes are applicable. Since November 2, 2015, the evidence shows only two painful scars, which warrants a 10 percent rating under DC 7804.  There is no medical or lay evidence of other scar symptoms that would not result in the pyramiding of other scar-related Diagnostic Codes.  A higher evaluation of 20 percent is not warranted unless there are three or four painful or unstable scars; or one or two painful or unstable scars with at least one scar being both painful and unstable.  

A painful scar rating in excess of 10 percent since August 22, 2016, is not warranted.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 4.3, 4.7.  

V.  Factual background & Analysis-TDIU.

The Veteran contends that she is unable to work due to her service-connected disabilities.  In January 2016, the Board determined that the issue of entitlement to a TDIU had been raised by the record and was an element of the claims for higher evaluations for the service-connected lumbar spine disorder and radiculopathy of the lower extremities.  

Total disability ratings for compensation will be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340 and 4.16(a).  However, if there is only one such disability, it shall be ratable at 60 percent or more, and, if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).  Disabilities that are not service-connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19.  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).  The Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that determination of whether a Veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that it is an adjudicative determination properly made by the Board or the RO.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  

Service connection has been established for lumbar spine degenerative changes with spondylolisthesis and fusion L4 to S1, rated as 40 percent disabling; left lumbar extremity sciatic radiculopathy,  associated with lumbar spine degenerative changes with spondylolisthesis and fusion L4 to S1, rated as 40 percent disabling; adjustment disorder with depressed mood, claimed as anxiety and depression, associated with lumbar spine degenerative changes with spondylolisthesis and fusion L4 to S1, rated as 30 percent disabling; right lower extremity sciatic radiculopathy, associated with lumbar spine degenerative changes with spondylolisthesis and fusion L4 to S1, rated as 20 percent disabling; and posterior lumbar and harvest site scars, rated as 10 percent disabling.  Her combined disability rating for compensation is 80 percent from December 8, 2011.  

During her DBQ examination in May 2012, the Veteran maintained that the pain in her hips and legs has worsened to the point where she is not able to even work a sedentary job.  She stated that she now has so much constant pain that she has to lie down every couple of hours.  The Veteran related that even on a sedentary job, after sitting (or standing) as she supervises court reporters, she has to go home for naps throughout the day.  

Submitted in support of the claim were records from SSA indicated that the Veteran filed a claim for disability on September 25, 2014 due to back problems, leg problems, neck problems and high blood pressure.  The records indicate that the Veteran met with a neurosurgeon at the VA hospital in January 2015.  The examiner noted that the Veteran had no weakness in either lower extremities; however, she had tenderness in the lower back and significant spasms and she clearly suffered from a significant amount of pain.  It was reported that she has grade 1 spondylolisthesis and spondylosis at L5.  The examiner stated that clearly the Veteran was not able to work given her substantial amount of pain.  It was reported that the Veteran worked as an office manager from February 2008 to September 2014; she was said to be incapable to sustaining a 40-hour workweek.  

On the occasion of a DBQ psychiatric examination in February 2014, the Veteran reported having graduated from high school, and she took several college courses but did not graduate.  The Veteran related that her longest and current job has been as an office manager at a court reporting firm where she has been employed since 1980; her employer makes accommodations and allowed her to work from home.  

During the July 2016 DBQ examination, the Veteran reported that she quit working in September 2014; she noted that she had previously worked as a court reporter.  Following another DBQ examination for evaluation of scars in August 2016, the examiner stated that the Veteran's scars (from previous lumbar surgery) prevent function at a physically-active occupation, but would not prevent sedentary work.  

Overall, the evidence is deemed to be in equipoise as to whether the service-connected disabilities preclude substantially gainful employment.   The January 2015 conclusion of the neurosurgeon, which weighs in favor of the claim, is deemed at least as probative as the August 2016 negative opinion, which actually only contemplated the scars and thus not the whole constellation of symptoms associated with the lumbar disability and associated radiculopathy.  Accordingly, TDIU is deemed warranted here.


						(CONTINUED ON NEXT PAGE)



















ORDER

A rating in excess of 20 percent for degenerative changes of the lumbar spine, with spondylolisthesis and fusion, L4 to S1, prior to July 12, 2016, is denied.  

A rating in excess of 40 percent for degenerative changes of the lumbar spine, with spondylolisthesis and fusion, L4 to S1, effective from July 12, 2016, is denied.  

An initial rating in excess of 20 percent for radiculopathy, right lower extremity is denied.  

A rating in excess of 40 percent for radiculopathy, left lower extremity is denied.  

An initial compensable rating for posterior scars due to lumbar fusion L4 to S1 prior to August 22, 2016, and in excess of 10 percent on and after is denied.  

A TDIU is granted.  



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


